ALLOWABILITY NOTICE

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
matter:
	Claims 1, 3-5, 7, 9, 12, 14, 15, 20, 23, 29, 34, 37 and 38 are allowed over the prior art of record. The closest prior art of record is US 4789639. Regarding claim 23, the prior art of record fails to disclose, teach or fairly suggest, either singly or in combination, the claim limitations including an absorbable member attached to a bendable cord, the absorbing member absorbed with fluid previously collected from within the vagina, passing the absorbing member through a narrowing defined by an elastically deformable portion of the sample container by pulling the bendable cord, to squeeze the absorbing member and applying external radial pressure onto the elastically deformable portion to further squeeze the absorbing member to extract fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791